Case: 1:20-cr-00292 Document #: 1 Filed: 06/10/20 Page 1 of 2 PagelD #:1 o/

FILED

UNITED STATES DISTRICT COURT JUN 10 2020
NORTHERN DISTRICT OF ILLINOIS
THOMAS G.
EASTERN DIVISION CLERK, U.S. DISTRICT CovaT

UNITED STATES OF AMERICA

Z0CR 292

)
)
Vv. )
) Violation: Title 18, United States
)
)

Code, Section 922(g)(1)

JUDGE GETTLEMAN
MAGISTRATE JUDGE FINNEGAN
The SPECIAL JANUARY 2019 GRAND JURY charges:

DERRICK JACKSON

On or about March 28, 2020, at Chicago, in the Northern District of Illinois,
Eastern Division,
DERRICK JACKSON, |
defendant herein, knowing that he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm, namely, a loaded Ruger model P89dc
9mm pistol bearing serial number 3804-73229, which firearm had traveled in

interstate and foreign commerce prior to defendants’ possession of the firearm;

 

In violation of Title 18, United States Code, Section 922(g)(1).

 
 

 

 

Case: 1:20-cr-00292 Document #: 1 Filed: 06/10/20 Page 2 of 2 PagelD #:2

FORFEITURE ALLEGATION

The SPECIAL JANUARY 2019 GRAND JURY further alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 922(g), as set forth in this Indictment, defendant shall forfeit to the United
States of America any firearm and ammunition involved in and used in the offense,
as provided in Title 18, United States Code, Section 924(d)(1) and Title 28, United
States Code, Section 2461(c). }

A. The property to be forfeited includes, but is not limited to, a Ruger model

P89dc 9mm pistol bearing serial number 304-73229, and associated ammunition.

_ A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
